NOTICE OF ALLOWANCE
Election/Restrictions
Claims 1 and 11 are allowable. The restriction requirement of Species, as set forth in the Office action mailed on 09/18/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
	The closet prior arts are Iwata et al. (US 6,218,643) and Petrenko et al. (US 2008/0223842). Regarding claim 1, Iwata does not disclose an AC inverter having a parking/idling mode [e.g. before engine cranking], and Iwata does not disclose the positive terminal (of the second battery) is connected with a second bus segment…a first alternator [alternator 1 fig. 5] driven by the powertrain system [inherent] to provide a regulated voltage to the second bus segment [e.g. the positive terminal of 2nd battery]…and corresponds to the high DC voltage when the switch module [ 2nd switch fig. 5] is in the dual voltage state [1st battery nd battery connected in series]. The alternator 1 in drawing figures of Iwata does not provide a regulated voltage to the second bus segment when the switch module [2nd switch fig. 5] is in the dual voltage state. Petrenko discloses a DC-AC inverter 35 in fig. 3. The alternator 30/40 in fig. 3/4 of Petrenko does not provide a regulated voltage to the second bus segment when the switch module [2nd switch fig. 5] is in the dual voltage state. Accordingly, the combination of Iwata and Petrenk does not disclose at least a first alternator driven by the powertrain system to provide a regulated voltage to the second bus segment…and corresponds to the high DC voltage when the switch module is in the dual voltage state.
Claims 1-20 are allowed.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious a first alternator driven by the powertrain system to provide a regulated voltage to the second bus segment, wherein the regulated voltage corresponds to the nominal DC voltage when the switch module is in the nominal state and corresponds to the high DC voltage when the switch module is in the dual voltage state as cited with the rest of the claimed limitations.
Claims 2-10 are allowed based on the dependency from claim 1.
Claim 11 is allowed because the prior art of record does not disclose nor render obvious   - 13 -Attorney Docket Number 84140142 a first alternator driven by the powertrain system to provide a regulated voltage to the second bus segment, wherein the regulated voltage corresponds to 12V when the switch module is in the nominal state and corresponds to 24V when the switch module is in the dual voltage state as cited with the rest of the claimed limitations.
Claims 12-20 are allowed based on the dependency from claim 11.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PATRICK C CHEN/Primary Examiner, Art Unit 2842